Citation Nr: 0014330	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-01 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran filed a timely request for a waiver of 
the recovery of an overpayment of educational assistance 
benefits, paid pursuant to Chapter 30, Title 38, United 
States Code, in the calculated amount of $4,033.09.


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had reported active military service from 
November 1972 to May 1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 determination by the 
Committee on Waivers and Compromises (Committee) of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This appeal was previously before the 
Board and remanded in August 1999 for further development.  
In October 1999, the appeal was returned to the Board for 
disposition.  The Board has reviewed the file and finds 
substantial compliance with the August 1999 remand. The 
veteran is not represented in connection with his appeal.  


FINDINGS OF FACT

1.  On October 25, 1996, the appellant was notified that he 
owed VA the sum of $4,033.09 in connection with his award of 
VA educational benefits; he was also notified of his right to 
request waiver of recovery of the overpayment and that such a 
request must be filed within 180 days of that notice.

2.  The appellant's request for waiver of recovery of the 
overpayment at issue was received by VA on October 20, 1997.


CONCLUSION OF LAW

The appellant's request for waiver of recovery of the 
overpayment of 38 U.S.C.A. Chapter 30 educational assistance 
in the amount of $4,033.09 was not timely filed. 38 U.S.C.A. 
§§ 5107, 5302(a) (West 1991); 38 C.F.R. § 1.963(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal involves the veteran's request for waiver of 
recovery of a debt that was created as a result of an 
overpayment of educational assistance benefits, paid pursuant 
to Chapter 30, Title 38, United States Code.  The Committee 
has denied the waiver request as untimely, and the present 
appeal ensued.

A request for a waiver of recovery of an indebtedness shall 
only be considered if made within 180 days following the date 
of notice of indebtedness, if such notice was issued on or 
after April 1, 1983.  38 C.F.R. § 1.963(b)(2).  In the 
present case, the appellant was notified of his indebtedness 
to VA by letter dated October 25, 1996.  However, he did not 
file a waiver request until October 20, 1997, well over 180 
days from notification of the debt.  There is no indication 
that error by either VA or the postal authorities delayed 
notice to the appellant, or that due to other circumstances 
beyond the appellant's control, there was a delay in his 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing.  See 38 C.F.R. 
§ 1.963(b)(2).  

Pursuant to the Board's August 1999 remand, VA's Debt 
Management Center certified that a demand letter with notice 
of the time period to request a waiver was sent to the 
veteran at his address of record at that time and that the 
letter was not returned as undeliverable.  Attached to this 
certification was a copy of a computerized "Letter History" 
showing that a letter dated October 25, 1996, was sent to the 
appellant's address in connection with an account receivable 
in the amount of $4.033.09.  Also attached to the 
certification was a copy of a form VA letter regarding 
overpayments; on the reverse side of the letter was a notice 
of the right to request waiver of the debt with language 
clearly indicating the right to request waiver only lasted 
for 180 days. 

Information of record includes RO and Committee internal 
memos which are to the effect that the veteran's waiver 
request was received on October 27, 1997.  While noting that 
the veteran's actual waiver request has not been associated 
with his claims file, a review of the veteran's 
correspondence does not reveal any contention by the veteran 
that he filed for a waiver any earlier than the date (October 
27, 1997) which has been reported as the date of receipt of 
his waiver request.  In fact, in his December 1998 
substantive appeal, the veteran conceded that he "did not 
exercise [his] appeal process within the six month time 
limit..."  Under the circumstances, the Board finds no 
reasonable basis upon which to conclude that the appellant's 
request for waiver of recovery of the overpayment at issue 
was timely received.



ORDER

The appellant's request for a waiver of recovery of an 
overpayment of 38 U.S.C.A. Chapter 30 educational assistance 
benefits not having been timely received, the appeal is 
denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

